Case 3:20-cv-08212-MAS-LHG Document 17 Filed 10/23/20 Page 1 of 1 PageID: 504




                           BATHGATE, WEGENER & WOLF
                                 A PROFESSIONAL CORPORATION
                                       ATTORNEYS AT LAW
                                       ONE AIRPORT ROAD
                                      POST OFFICE BOX 2043
                                LAKEWOOD, NEW JERSEY 08701
(732) 363-0666                                                             E-Mail: law@bathweg.com
     ____
    Fax #
(732) 363-9864


                                         October 16, 2020


Via CM/ECF
Honorable Michael A. Shipp
United States District Judge
Fisher Fed. Bldg. & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

            Re:   Palm and Pine Ventures, LLC v. Certain Underwriters at Lloyd’s London et al.
                  Case No. 3:20-cv-08212-MAS-LHG

Dear Judge Shipp:

       On October 16, 2020, undersigned counsel filed a Rule 7.1(d)(5) letter [D.E. 14] for an
automatic extension of all Defendants’ dispositive motion to dismiss [D.E. 13] which is currently
returnable on November 2, 2020. Also returnable on that day is all Defendants’ motion to transfer
[D.E. 12]. As a motion to transfer is considered non-dispositive under the Local Rules, Plaintiff
hereby requests a one (1) cycle adjournment of this motion from November 2, 2020 to November
16, 2020, so that it may be heard on the same day as the motion to dismiss. I have obtained the
consent of my adversary to this request.


                                                     Respectfully submitted,

                                                     /s/ Ryan M. Farrell
                                                     Ryan M. Farrell

Cc: All counsel of record


                                                                So Ordered this ____ day of October, 2020.

                                                                ___________________________________
                                                                Honorable Michael A. Shipp, U.S.D.J.
